Citation Nr: 0118648	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dysesthesias of the right hand and wrist and right carpal 
instability, status post ligamentous reconstruction, for the 
period from March 5, 1996 until April 30, 1999.

2.  Entitlement to an evaluation in excess of 30 percent for 
dysethesias of the right hand and wrist and right carpal 
instability, status post ligamentous reconstruction, for the 
period beginning on September 1, 1999.

3.  Entitlement to service connection for migraine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in April 1997 and July 1998.  The Board 
remanded this case back to the RO in March 2000, and the case 
has since been returned to the Board upon completion of the 
requested development.

In a June 2000 rating decision, the RO increased the 
veteran's evaluation for a right wrist and hand disorder from 
10 percent to 30 percent, effective September 1, 1999.  As 
this grant was not effectuated as of the date of the 
veteran's claim and does not represent the maximum available 
evaluation, both the 10 percent evaluation effective from 
March 5, 1996 until April 30, 1999 and the current 30 percent 
evaluation remain at issue on appeal (a temporary 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30 (2000) from 
April 30 until September 1 in 1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board observes that the RO denied entitlement to a total 
disability rating based upon unemployability due to service 
connected disabilities (TDIU) in a March 2001 rating 
decision, and, following receipt of the veteran's Notice of 
Disagreement, the RO issued a Statement of the Case on this 
issue in May 2001.  The veteran has not responded to this 
issuance to date, and the issue of entitlement to TDIU is 
therefore not before the Board at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Evidence from both the period from March 5, 1996 until 
April 30, 1999 and the period beginning on September 1, 1999 
reflects that the veteran's right wrist and hand disability 
is at least moderate to severe in degree; specifically, 
evidence from the second period reflects marked loss of 
motion of the right wrist and significant interference with 
employability.

3.  The veteran's current migraine has been shown to be 
etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1.  A 40 percent evaluation is warranted for dysethesias of 
the right hand and wrist and right carpal instability, status 
post ligamentous reconstruction, for the entire pendency of 
this appeal beginning on March 5, 1996, exclusive of periods 
of temporary total ratings for convalescence.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.30, 
4.124a, Diagnostic Code 8516 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Migraine was incurred in service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations.  During his May 2001 VA Video Conference 
hearing, the veteran reported private treatment for migraine 
soon after service, and the Board is aware that records of 
such treatment are not presently associated with the claims 
file.  However, given the disposition of the veteran's claim 
for service connection for migraine below, the veteran will 
not be adversely affected by the absence of those records.  
Records of all other reported medical treatment have been 
obtained and added to the claims file.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  The RO 
informed him of the need for such evidence in the November 
1998 and April 1999 Statements of the Case.  Given that the 
actions by the RO reflect fundamental compliance with the 
VCAA, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has not informed him 
of its provisions to date.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


I.  Evaluation of the veteran's right wrist disability

The veteran was treated for right wrist instability on 
multiple occasions in 1997, and an October 1997 VA 
consultation revealed right wrist flexion to 50 degrees, 
extension to 40 degrees, ulnar deviation and radial deviation 
to 20 degrees, and pronation and supination to 90 degrees.  
In December 1997, the veteran underwent right ulnar and 
radioulnar reconstruction and stabilization of the distal 
radial-ulnar joint.  He underwent VA occupational therapy for 
this disability for several months in early 1998.

As indicated in a favorable April 1999 Social Security 
Administration (SSA) decision, the veteran underwent a 
consultative medical examination in April 1998.  This 
examination revealed "profound decreased range of motion" 
of the right wrist.  During the examination, the veteran 
reportedly went into right wrist spasms and had "to excuse 
himself from his chair, lean up against the examining table, 
and crack his back" for relief on account of these spasms.

The veteran underwent two VA examinations in April 1998.  The 
report of the veteran's neurological examination, which 
primarily addressed his claimed migraine headaches, contains 
a diagnosis of status post Bach procedure to the right wrist, 
and the examiner noted that "the patient has been unable to 
find stable employment because of both of the problems with 
his right wrist and with the frequency of the headaches."  
The veteran's orthopedic examination revealed notable laxity 
of the right wrist joint, hand strength of 3/5, no ulceration 
or tissue loss, a radial pulse of 3+/4, no sensorineural 
loss, and deep tendon reflexes diminished at 1/4.  Range of 
motion studies revealed right forearm supination of 60 
degrees, forearm pronation of 60 degrees, wrist palmar 
flexion of 70 degrees, wrist radial deviation of 10 degrees, 
and wrist ulnar deviation of 25 degrees.  X-rays from May 
1997 were noted to show suspect carpal instability of the 
left wrist; repeat x-rays from April 1998 showed surgical 
changes involving the distal radial ulnar joint, with 
unremarkable soft tissues and no acute fractures or 
dislocations.  The diagnosis was right carpal instability 
with associated chronic right wrist pain and moderate 
limitation of functional ability using the right hand and 
wrist.  

In a July 1998 rating decision, the RO granted service 
connection for right carpal instability in view of service 
medical records showing dislocation of the right wrist in 
September 1985 and the veteran's current course of treatment.  
A 10 percent evaluation was assigned, effective from March 5, 
1996, in view of the results of the veteran's April 1998 VA 
orthopedic examination.  Following receipt of the VA records 
showing right wrist surgery, the RO, in a November 1998 
rating decision, assigned a temporary 100 percent evaluation 
for convalescence under 38 C.F.R. § 4.30 (2000) for the 
period from December 31, 1997 until April 1, 1998.  

X-rays from January 1999 revealed postoperative changes of 
the distal right radius and ulna and a widened right 
scapholunate space consistent with scapholunate ligament 
instability.  Following further complaints of instability, 
the veteran underwent a Sauve-Kapanji procedure of the right 
wrist at a VA facility in April 1999.  The surgical report 
indicates that the veteran tolerated the procedure well.  
Subsequently, in a June 1999 rating decision, the RO assigned 
a temporary 100 percent evaluation for convalescence under 
38 C.F.R. § 4.30 for the period from April 30 until September 
1 in 1999.

In May 2000, the veteran underwent a second VA orthopedic 
examination, during which he complained of a constant 
"toothache pain" in the right wrist and hand that was worse 
with cold weather, and he described functional loss of the 
right wrist.  The examination revealed the veteran's right 
grip strength to be 4+/5.  However, wrist strength was 
difficult to determine because of the veteran's surgical 
procedure and pain.  Sensation to cold and vibratory sense 
were symmetrical and normal over the right hand, although 
there was some subjective decrease in pinprick over the pads 
of the fingers in the right hand compared to the left.  There 
was tenderness over the muscles and tendons just proximal to 
the lateral epicondyle on the right and tenderness on the 
middle and distal portions of the surgical incision over the 
right wrist.  Significantly, there was marked tenderness in 
the volar aspect of the wrist.  Range of motion studies of 
the right wrist revealed dorsiflexion to 38 degrees, palmar 
flexion to 45 degrees, radial deviation to 8 degrees, and 
ulnar deviation to 30 degrees.  All of these motions were 
stopped by pain and were accompanied by wincing.  The 
relevant diagnoses were chronic dysethesias of the right hand 
and wrist, along with decreased sensation in the ulnar 
distribution of the right hand, probably as a result of the 
veteran's injury and subsequent surgical procedures to the 
right wrist; and chronic right wrist pain and instability.  
The examiner characterized the veteran's functional 
impairment due to pain as "moderate to severe." 

In a June 2000 rating decision, the RO cited the results of 
the May 2000 VA orthopedic examination in increasing the 
evaluation for the veteran's right wrist and hand disability 
to 30 percent, effective from September 1, 1999.

A third VA orthopedic examination, conducted in February 
2001, revealed right wrist dorsiflexion to 35 degrees, palmar 
flexion to 40 degrees, radial deviation to 10 degrees, and 
ulnar deviation to 20 degrees.  The latter two movements were 
described as painful, and occasional spasm in the right 
forearm was noted.  The examiner noted that employability 
"would certainly be very difficult to do because of [the 
veteran's] pain condition."  

The veteran also underwent a VA hand, thumb, and fingers 
examination in February 2001, and the examiner described 
"marked loss of range of motion of the right wrist and 
hand" and moderately decreased grasp of the right hand.  The 
examiner further noted that the veteran, although right-
handed, now needed to use his left hand because of an 
inability to use the right hand and wrist and that any 
movement of the right upper extremity caused a fair amount of 
discomfort.

The report of a February 2001 general medical examination 
includes a notation of decreased grasps on the right side.  
Pertinent diagnoses included status post two operative 
procedures to the right wrist, one in the form of a Bach 
procedure with fusion of the right wrist; reflex sympathetic 
dystrophy involving the right upper extremity; and joint 
derangement in the right forearm.

During his May 2001 VA video conference hearing, the veteran 
described such right wrist and hand symptoms as limited 
rotation, limited grip strength, numbness in the fingers, and 
shooting pains going up the arm.  He suggested that his 
recent VA surgeries on the right wrist had made his condition 
worse than previously.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's right wrist disability 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2000).  As the veteran is right-handed, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
ulnar nerve, a 30 percent evaluation is in order for moderate 
incomplete paralysis, and a 40 percent evaluation is 
appropriate in cases of severe incomplete paralysis.  In 
cases of complete paralysis of the ulnar nerve, where there 
is "griffin claw" deformity due to flexor contraction of 
the ring and little fingers and very marked atrophy in the 
dorsal interspace and the thenar and hypothenar eminences, 
loss of extension in the ring and little fingers (cannot 
spread the fingers, or reverse, and cannot abduct the thumb), 
and weakened wrist flexion, a 60 percent evaluation is 
warranted.

While the RO has assigned a 10 percent evaluation for the 
veteran's disorder for the period from March 5, 1996 until 
April 30, 1999 and a 30 percent evaluation for the period 
beginning on September 1, 1999 (following a period of post-
surgical convalescence), the Board is not convinced that the 
degree of symptomatology differs significantly between the 
two periods.  Evidence from the first period (1996 to 1999) 
indicates a disability that is between moderate and severe in 
degree; while the VA doctor who examined the veteran in April 
1998 found moderate limitation of functional ability using 
the right hand and wrist, an examination from the same month 
cited in an SSA decision indicated that such disability was 
productive of "profound decreased range of motion."  
Similarly, the May 2000 VA orthopedic examination, which 
indicates some worsening in terms of dorsiflexion and palmar 
flexion as compared to the April 1998 VA examination, 
contains a notation of "moderate to severe" functional 
loss.  Moreover, a February 2001 VA hand, thumb, and fingers 
examination report reflects marked loss of right wrist motion 
and moderately decreased grip strength.

As to the first period, from March 5, 1996 until April 30, 
1999, the Board finds the currently assigned 10 percent 
evaluation for mild incomplete paralysis to be inadequate, 
and an evaluation of at least 30 percent, reflecting moderate 
incomplete paralysis, is appropriate.  As to the question 
whether the veteran's disability is moderate or severe in 
degree, the distinction between the criteria for the 30 
percent and 40 percent evaluations, the Board observes that 
Diagnostic Code 8516 does not distinguish between different 
symptoms (e.g., loss of motion, grip strength) in terms of 
importance.  The Board is also aware that the veteran 
underwent right wrist surgery on two occasions during the 
pendency of this appeal and that the VA doctor who conducted 
the February 2001 orthopedic examination indicated that the 
veteran's pain made employability "very difficult."  

Taking all of these factors into account, and after resolving 
all doubt in the veteran's favor under 38 U.S.C.A. § 5107(b), 
as included in the VCAA, the Board finds that a 40 percent 
evaluation is warranted for the veteran's right wrist and 
hand disorder for the entire pendency of this appeal 
beginning in March 5, 1996, exclusive of the periods for 
which a 100 percent temporary evaluation was assigned under 
38 C.F.R. § 4.30 (2000).  The Board does note that, in the 
absence of evidence of complete paralysis and the other 
symptoms listed in the criteria for a 60 percent evaluation 
under Diagnostic Code 8516, there is no basis for an 
evaluation in excess of 40 percent.

Finally, the Board is aware that, in the April 1999 Statement 
of the Case, the RO informed the veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), which pertains in 
"exceptional" disability cases.  However, while the 
veteran's service-connected right wrist disability has 
resulted in multiple hospitalizations and has contributed to 
limit employability, the Board has fully considered these 
matters in the increase in the schedular evaluation. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for migraine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

In July 1985, during service, the veteran was admitted for 
emergency treatment due to left-sided headaches following an 
injury to the left temple three days earlier.  X-rays were 
negative for a fracture but did show some soft tissue 
swelling over the left temple.  The veteran was noted to have 
trouble opening his eyes.  An assessment of vascular 
headaches was rendered.  Subsequently, the veteran was 
treated for complaints of headaches through August 1985.  
Although no headaches were noted in the report of a February 
1986 examination conducted just prior to the veteran's 
separation from service, the accompanying medical history 
report indicates a history of a head injury.  

The first post-service evidence of chronic headaches is a 
June 1996 VA treatment record.  In May 1997, the veteran was 
treated at a VA facility for migraine headaches; during this 
visit, he reported chronic headaches since an in-service left 
temple injury in May 1997.  An assessment of migraine is also 
rendered in an August 1997 VA treatment record, and frequent 
recurrent migraines were noted in a January 1998 VA treatment 
records.  

In April 1998, the veteran underwent a VA neurological 
examination in conjunction with his claim.  During this 
examination, he reported pain in the frontal and occipital 
regions on the left side of his head, which, when severe, was 
"10/10" in degree.  The examiner diagnosed headaches "of a 
migrainous character," with possible superimposed ice-pick 
headaches; and less severe tension headaches.  In terms of 
etiology, the examiner noted the following:

The patient's headaches may be related to 
head trauma he suffered in the service.  
These headaches could represent post[-
]traumatic headaches which are only 
partially responsive to Imitrex.  

The diagnosis of migraine headaches was confirmed in the 
report of a February 2001 VA general medical examination, 
although no information was provided as to etiology.

In this case, the Board is aware that the veteran sustained 
an in-service trauma to the head, with subsequent headaches, 
and has since been diagnosed with migraine.  While the VA 
neurologist who examined the veteran in April 1998 did not 
provide an entirely definite opinion as to an etiological 
link between the veteran's current disorder and service, her 
opinion certainly suggests such a relation.  Moreover, the 
Board finds the veteran's description of continuous headaches 
since service to be credible, and there is no indication of 
an intercurrent cause subsequent to the July 1985 in-service 
injury.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).    
Accordingly, after resolving all doubt in favor of the 
veteran under 38 U.S.C.A. § 5107(b), as included in the VCAA, 
the Board finds that his current migraine is of in-service 
onset and that service connection is warranted for this 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A 40 percent evaluation for dysesthesias of the right hand 
and wrist and right carpal instability, status post 
ligamentous reconstruction, is granted for the entire 
pendency of this appeal, beginning on March 5, 1996 
(exclusive of periods in which temporary total ratings based 
on convalescence were assigned), subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for migraine 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

